Case 5:20-cv-00094-DCB-MTP Document 2 Filed 06/11/20 Page 1 of 3

 
 
   
   

 

SOUTHERN DISTRICT OF MISSISSIPOI ;

FILED
JUN 14 2020

"ARTHUR JOHNSTON
i DEPUTY

 

 

 

 

BY.

 

  

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

DERRICK B. TARTT,
Plaintiff,

v. Case No.: 5:20-CV-00094-DCB-MTP

UNITED STATES OF AMERICA, et al.,

Sem! Name Name Nome” Nome Nee! Nee Ngee? Nee” ee”

Defendants.

PRO SE DEFENDANTS LEONARD J. MARSICO and NATHAN R. PITTMAN’S
MOTION TO DISMISS COMPLAINT

Defendants Leonard J. Marsico! and Nathan R. Pittman, both, pro se, hereby respectfully
move to dismiss, with prejudice, the complaint filed by Plaintiff Derrick B. Tartt as to them
pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(2), and 12(b)(6),? for the reasons set

forth in the accompanying memorandum.

Dated: June 8, 2020 Respectfully submitted,

 

D.C., Bar No’1005499
lmarsico@mcguirewoods.com

 

' In his Complaint, Plaintiff spells Mr. Marsico’s last name incorrectly, as “Maarisico.” See ECF No. 1, Part 1.B..
? Defendants do not request an oral hearing on this motion under L.U.Civ.R. 7(b)(6)(A).
Case 5:20-cv-00094-DCB-MTP Document 2 Filed 06/11/20 Page 2 of 3

Nathan R. Pittman Ayn
D.C. Bar No. 1034420
npittman@mcguirewoods.com

McGuireWoods LLP

2001 K Street N.W., Suite 400
Washington, D.C. 20006-1040
Telephone: 202-828-1700
Facsimile: 202-857-1737

Pro Se
Case 5:20-cv-00094-DCB-MTP Document 2 Filed 06/11/20 Page 3 of 3

CERTIFICATE OF SERVICE

Thereby certify that on this June 8, 2020, a true and correct copy of the foregoing was

served upon all parties of record via first class mail, postage pre-paid to:

Derrick B. Tartt

1714 NW 192nd Street

Miami Gardens, Florida 33056
Pro se Plaintiff

United States of America
A. Craig Lawrence
Katherine Palmer-Ball
US Attorneys

555 4th St., NW,
Washington, D.C. 20530

Gordon Rees Scully
1300 I St., NW, Suite 825
Washington D.C. 20005

M. Patrick Yingling
10 S. Wacker Dr. Suite 4000
Chicago, IL 60606

 
